UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-4214



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus



JAVIER ANDRADE PADILLA, a/k/a Frank, a/k/a
Anthony M. Frank, a/k/a Frank Padilla, a/k/a
Javier Padilla-Padilla,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Chief
District Judge. (CR-02-94)


Submitted:   September 22, 2004           Decided:   November 1, 2004


Before LUTTIG, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eric A. Bach, Charlotte, North Carolina, for Appellant. Gretchen
C. F. Shappert, United States Attorney, Jennifer Marie Hoefling,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Following a guilty plea to one count of conspiracy to

possess    with    intent     to    distribute     and    distribute        marijuana,

cocaine, and cocaine base, in violation of 21 U.S.C.A. §§ 841, 846

(West 1999 & Supp. 2004), and one count of conspiracy to import

marijuana, in violation of 21 U.S.C.A. §§ 952, 960, 963 (West

1999   &   Supp.   2004),     Javier     Andrade   Padilla       was    sentenced        to

concurrent seventy-eight month prison terms.                     Padilla appeals,

contending that he was entitled to a reduction in offense level

pursuant to U.S. Sentencing Guidelines Manual § 3B1.2(b) (2003),

for having a minor role in the offense.                  Finding no merit to his

claim, we affirm.

            This court reviews for clear error a district court’s

determination      regarding       the   defendant’s      role   in     the   offense.

United States v. Lipford, 203 F.3d 259, 272 (4th Cir. 2000)

(stating standard of review).              A defendant seeking a mitigating

role adjustment under § 3B1.2 bears the burden of proving by a

preponderance      of   the    evidence     that    he     is    entitled         to    the

adjustment.       United States v. Pratt, 239 F.3d 640, 646 (4th Cir.

2001).     A defendant may play a minor role if he is less culpable

than most other participants but has more than a minimal role.

USSG § 3B1.2, comment. (n.3).            However, the court should not only

compare    the     defendant’s      culpability      to    that        of   the        other

participants, but also measure it against the elements of the


                                         - 2 -
offense of conviction.          United States v. Reavis, 48 F.3d 763, 769

(4th Cir. 1995).      “The critical inquiry is thus not just whether

the defendant has done fewer ‘bad acts’ than [his] codefendants,

but whether the defendant’s conduct is material or essential to

committing the offense.”         United States v. Palinkas, 938 F.2d 456,

460 (4th Cir. 1991), vacated, 503 U.S. 931 (1992), reinstated,

United States v. Kochekian, 977 F.2d 905 (4th Cir. 1992).

           Padilla was involved in a conspiracy that engaged in the

transportation of large quantities of marijuana and cocaine from

Guadalajara, Mexico, to North Carolina.               When the drugs arrived in

North   Carolina,    they    were      taken    to   various   stash    houses   for

subsequent distribution.          Padilla denied knowledge of a plan to

off-load the shipment of 3165 pounds of marijuana in March 2002.

He claimed actual knowledge of only several hundred kilograms of

marijuana in a conspiracy involving more than 20,000 kilograms of

marijuana.

           The evidence showed that, after drugs were imported to

the   United     States   and    before      they    were   distributed,   Padilla

provided     a   necessary      link    in     the    conspiracy   by    providing

predistribution storage for the drugs.                  We therefore find that

Padilla was not entitled to a minor participant adjustment.                      See

United States v. Akinkoye, 185 F.3d 192, 202 (4th Cir. 1999)

(stating that minor participant adjustment unavailable to defendant

whose conduct was material or essential to commission of offense).


                                        - 3 -
Furthermore,   Padilla    did   not   dispute   the    statement     in   the

presentence report that he was one of the conspirators who bid on

drugs for the leader of the conspiracy, visited stash houses,

delivered drugs, and collected money. We find that, under this set

of facts, Padilla is not a minor participant.               United States v.

Brooks, 957 F.2d 1138, 1149 (4th Cir. 1992). We therefore conclude

that the district court did not clearly err in determining that

Padilla did not qualify for a reduction in offense level under USSG

§ 3B1.2.

           Accordingly,   Padilla’s    sentences      are    affirmed.     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                                    AFFIRMED




                                  - 4 -